BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
In October, 1923, Blanche Hunter was convicted for the embezzlement of $2,241.70 of her wards’ estate. The accused was arrested Oct. 3, 1923, and put on trial Jan. 4, 1924. At the beginning of the trial a motion was made for a continuance, which was overruled. Evidence offered by the accused to, the effect that she was entitled to compensation as guardian, but Which had not yet been allowed by the Probate Court, was excluded as being improper.
After conviction by the jury the accused prosecuted error. In affirming the conviction, the Court of Appeals held:
1. The granting of a motion for a continu-. anee rests largely within the discretion of the trial court. As the accused failed to procure an attorney in due time, she cannot complain of shortness in time where her attorney would have had plenty of time if she had secured his services within a reasonable time after the indictment.
2. Where a guardian did .not procure an order from the Probate Court for compensation for taking care of children, evidence of the right to that compensation is not admissible to justify the taking of any of said money.
3. There was no error in the court’s charge.